Illinois Official Reports                       Digitally signed by
                                                                            Reporter of Decisions
                                                                            Reason: I attest to the
                                                                            accuracy and integrity of
                                                                            this document
                                   Appellate Court                          Date: 2016.03.15
                                                                            15:21:43 -05'00'




             Jackson Park Hospital v. Illinois Workers’ Compensation Comm’n,
                             2016 IL App (1st) 142431WC



Appellate Court        JACKSON PARK HOSPITAL, Appellant, v. THE ILLINOIS
Caption                WORKERS’ COMPENSATION COMMISSION et al. (Kathy
                       Jenkins, Appellee).



District & No.         First District, Workers’ Compensation Commission Division
                       Docket No. 1-14-2431WC



Filed                  January 8, 2016



Decision Under         Appeal from the Circuit Court of Cook County, No. 13-L-051034; the
Review                 Hon. Edward S. Harmening, Judge, presiding.



Judgment               Circuit court’s judgment reversed; circuit court’s remand order
                       vacated; Commission’s decisions vacated, in part; cause remanded.



Counsel on             Matthew J. Daley, of Odelson & Sterk, Ltd., of Evergreen Park, for
Appeal                 appellant.

                       Peter C. Bobber, of Hetherington, Karpel, Bobber & Miller, LLC, of
                       Chicago, for appellee.
     Panel                    JUSTICE STEWART delivered the judgment of the court, with
                              opinion.
                              Presiding Justice Holdridge and Justices Hoffman, Hudson, and
                              Harris concurred in the judgment and opinion.


                                               OPINION

¶1         The claimant, Kathy Jenkins, worked as a stationary engineer for the employer, Jackson
       Park Hospital. She sustained injuries to her neck, low back, and left knee in a work-related
       accident and can no longer perform the job duties required of a stationary engineer. She filed a
       claim pursuant to the Illinois Workers’ Compensation Act (Act) (820 ILCS 305/1 et seq. (West
       2006)). During the course of litigating the claimant’s compensation claim, numerous contested
       issues arose between the parties. At this point in the proceeding, however, it is undisputed that
       the claimant is permanently and partially disabled because of her workplace accident and can
       no longer pursue the duties of her usual and customary line of employment. What remains in
       dispute is what benefits she is entitled to receive because of her permanent partial disability.
¶2         Section 8(d) of the Act governs this issue. It provides for the “amount of compensation
       which shall be paid to the employee for an accidental injury not resulting in death.” 820 ILCS
       305/8(d) (West 2012). Section 8(d) details two alternative types of compensation for
       employees who are permanently and partially disabled. Section 8(d)(1) provides for a wage
       differential award; alternatively, section 8(d)(2) provides for a percentage-of-
       the-person-as-a-whole award. 820 ILCS 305/8(d)(1), (2) (West 2012). The claimant argues
       that she is entitled to an award under section 8(d)(1), while the employer argues that she is
       entitled to an award under section 8(d)(2).
¶3         Although the claimant can no longer perform the duties required of a stationary engineer, at
       the time of the arbitration hearing, the employer continued to employ the claimant as a public
       safety officer at the same wage that she would have earned as a stationary engineer. The
       Commission, therefore, concluded that the claimant was not entitled to a wage differential
       award under section 8(d)(1) because she had not suffered any loss in wages. This finding lies at
       the heart of this appeal.
¶4         There is considerable procedural history leading up to this appeal that is critical to
       understanding and addressing the parties’ contentions. Therefore, we will first briefly outline
       the proceedings below before detailing the factual background relevant to our analysis.
¶5         The parties’ first hearing before an arbitrator took place on September 12, 2006, and was an
       expedited hearing pursuant to section 19(b) of the Act (820 ILCS 305/19(b) (West 2006)). The
       arbitrator awarded the claimant medical expenses, temporary total disability benefits, and
       penalties. The arbitrator’s findings and awards made at that hearing are not at issue in this
       appeal.
¶6         The parties appeared before an arbitrator a second time almost five years later, on April 11,
       2011, for a hearing on additional issues, including the claimant’s request for permanent partial
       disability (PPD) benefits. The claimant requested a PPD award based on a wage differential
       pursuant to section 8(d)(1) of the Act. The arbitrator, however, denied the claimant’s request



                                                   -2-
       for an award under section 8(d)(1) and awarded her PPD benefits based on a percentage of the
       person as a whole under section 8(d)(2).
¶7         The arbitrator based his decision concerning the proper PPD award on a finding that the
       claimant had not suffered any reduction in her income because of her disability. The arbitrator
       acknowledged that the claimant could no longer perform the duties of a stationary engineer.
       However, the arbitrator focused on evidence that the employer continued to pay the claimant
       her previous wage rate while employing her in a light-duty, security officer position. The
       arbitrator concluded, therefore, that, because the claimant could not show an actual reduction
       in her income, she was not entitled to a wage differential award under section 8(d)(1). The
       claimant sought a review of the arbitrator’s decision before the Commission.
¶8         Prior to the oral arguments in the review hearing before the Commission, the employer
       terminated the claimant’s employment so that she no longer worked as a public safety officer
       and no longer earned the wage on which the arbitrator relied in denying her request for a wage
       differential award. Therefore, the claimant filed an emergency motion to remand the case to
       the arbitrator in order to reopen proofs to allow additional evidence of her termination.
¶9         The Commission denied her request to reopen the proofs. Subsequently, after oral
       arguments, it affirmed and adopted the arbitrator’s decision without additional comment,
       denying the claimant’s request for a PPD award under section 8(d)(1) and affirming and
       adopting the arbitrator’s PPD award under section 8(d)(2). The claimant appealed the
       Commission’s decision to the circuit court. The circuit court reversed the Commission’s award
       under section 8(d)(2), finding that it was against the manifest weight of the evidence. The court
       remanded the claim to the Commission with directions for the Commission to enter a
       wage-differential award under section 8(d)(1).
¶ 10       On remand, the Commission entered a wage differential award. The employer appealed
       this decision to the circuit court, which entered a judgment that confirmed the Commission’s
       decision on remand. The employer now appeals the circuit court’s judgment.
¶ 11       On appeal, the employer asks this Court to reinstate the Commission’s original PPD award
       under section 8(d)(2), arguing that it was not against the manifest weight of the evidence. The
       claimant asks us to affirm the Commission’s wage differential award that it entered on remand
       under section 8(d)(1). Alternatively, she asks us to vacate both PPD awards and remand her
       claim to the Commission for an additional hearing on her request for a wage differential based
       upon the following claims: (1) the Commission abused its discretion in refusing to reopen
       proofs so she could present evidence of her employment termination and (2) the Commission
       abused its discretion at the time it entered the original PPD award under section 8(d)(2) by
       limiting the admission of certain evidence that was relevant to her request for an award under
       section 8(d)(1).
¶ 12       For the reasons explained below, we agree with the claimant’s latter contention. The
       Commission abused its discretion by limiting the admission of an evidentiary stipulation the
       parties’ submitted. In addition, the Commission failed to consider other evidence relevant to
       the issue of whether the claimant is entitled to a wage differential award. Therefore, we reverse
       the judgment of the circuit court that confirmed the Commission’s decision on remand, vacate
       the circuit court’s order that remanded this case to the Commission for a wage differential
       award, vacate both of the Commission’s PPD awards, and remand this matter to the
       Commission for further proceedings on the claimant’s request for a PPD award under section
       8(d)(1).

                                                   -3-
¶ 13                                          BACKGROUND
¶ 14       The claimant’s job as a stationary engineer required her to address all maintenance issues
       throughout the employer’s hospital facility, including HVAC, plumbing, electrical, and other
       duties. The claimant’s workplace accident occurred on October 25, 2005, when she attempted
       to gain entry into a locked office through a sliding glass window. She climbed through the
       window, into a dark office, and onto an unsteady desk. She then stepped onto a desk chair that
       rolled away from her. She fell toward the ground and twisted her body. She immediately
       experienced pain in her left lower back. The pain went down her left leg and to her knee.
¶ 15       Following the accident, the claimant underwent a course of medical treatment for neck,
       knee, and low back pain. Her treatments included an emergency room visit, physical therapy,
       medications, and trigger point injections. Her treating physician, Dr. Herman Morgan, released
       her to light-duty work on January 18, 2006, with a restriction of lifting no more than 30
       pounds. The employer did not offer the claimant light-duty work at that time. Due to financial
       hardship, the claimant requested that Dr. Morgan release her to full-duty work, which he did
       effective January 30, 2006. The claimant returned to full-duty work on that day.
¶ 16       After the claimant returned to full-duty work, she noticed increased pain in her left lower
       back and left knee. Dr. Morgan took the claimant off work and referred her to Dr. Egwele. On
       April 29, 2006, Dr. Egwele performed surgery on the claimant’s left knee. Dr. Egwele’s
       postoperative diagnoses involved various left knee conditions, including an unstable
       undersurface tear of the posterior horn of the medial meniscus, chondromalacia of the patella
       and medial femoral condyle, hypertrophic synovitis, and contusion of the anterior cruciate
       ligament. Following the surgery, the claimant underwent physical therapy, and Dr. Egwele
       released the claimant to return to work in a sedentary position as of June 1, 2006. At that time,
       the employer did not offer the claimant any work within her restrictions.
¶ 17       The parties appeared before an arbitrator on September 12, 2006, for an expedited hearing
       pursuant to section 19(b) of the Act (820 ILCS 305/19(b) (West 2006)). At the hearing, the
       claimant testified that she suffered from pain and stiffness in her left knee and occasionally in
       her left low back, especially while walking, standing, or climbing stairs. At that time, she
       remained under the care of Dr. Egwele, had not returned to work anywhere, and had not been
       released to full duty work.
¶ 18       The arbitrator found that the claimant sustained an injury that arose out of and in the course
       of her employment. The arbitrator also found that there was a causal relationship between the
       accident and the claimant’s “conditions of ill-being involving her neck/right shoulder area, low
       back[,] and left leg.” The arbitrator awarded the claimant medical expenses, temporary total
       disability benefits, and section 19(l) penalties (820 ILCS 305/19(l) (West 2006)). Neither party
       sought review of this decision, and it became a final award of the Commission.
¶ 19       After the September 12, 2006, section 19(b) hearing, the claimant continued treating with
       Dr. Egwele, and her treatments included physical therapy for her low back and left knee pain
       and stiffness. In February 2007, she underwent a functional capacity evaluation, which placed
       her at the light physical demand level and unable to perform the job duties required of her
       previous position as a stationary engineer. The evaluator noted that the claimant was unable to
       perform any prolonged stooping, kneeling, or squatting; was unable to lift or carry loads up to
       50 pounds; and was unable to perform any prolonged standing or walking. After the
       evaluation, Dr. Egwele concluded that the claimant could return to work only at the sedentary
       level on a permanent basis.

                                                   -4-
¶ 20        On February 19, 2007, the employer first offered the claimant light-duty work in its
       accounting department. She returned to work and performed clerical duties that included
       sorting, stapling, and filing papers. She testified that she experienced left knee stiffness and
       low back pain if she sat more than one hour, but she could handle the job because it allowed her
       to sit and stand as needed and only required minimal walking. She performed this job for
       approximately three months, and the employer paid her compensation at the same rate as a
       stationary engineer. The employer then transferred her to its employee health department
       where she performed similar clerical duties for two months at the same rate of pay.
¶ 21        In July 2007, the employer transferred the claimant to its security department where she
       worked as a public safety officer. The evidence presented at the arbitration hearing established
       that the claimant did not meet the employer’s requirements to work as a public safety officer
       and that the employer’s public safety officers earned less than a stationary engineer.
       Nonetheless, the employer transferred the claimant to perform the duties of a safety officer and
       paid her the same wage that she would have earned as a stationary engineer.
¶ 22        Initially, the claimant’s duties included watching monitors, and she could alternate her
       sitting and standing positions while she performed this job. She noticed that her left knee and
       low back got stiff and painful if she sat for longer than one hour. After working in this capacity
       for two months, the employer relocated her to its security tower, which required her to climb
       stairs into the tower and watch over the parking lot. She also rode in a van once a month to drop
       off and pick up documents. She occasionally filled in for another safety officer in the hospital’s
       lobby over the lunch hour. While performing these job duties, she was able to alternate her
       sitting and standing with sufficient frequency to minimize her low back pain and left knee pain
       and stiffness.
¶ 23        On June 21, 2011, the parties appeared before an arbitrator for a hearing to determine
       additional medical expenses, causal connection, the nature and extent of her work-related
       injury, and her request for PPD benefits. At the time of the June 21 hearing, the claimant still
       worked as a public safety officer for the employer, and the arbitrator found that this job was
       within her work restrictions.
¶ 24        The evidence at the arbitration hearing established that the employer employed 25 public
       safety officers. The claimant testified that the employer’s public safety officers started at a
       wage of $8.34 per hour and that they were required to (1) undergo a 20-hour certification class
       and (2) possess a high school diploma. She testified that she never underwent the certification
       class and did not have a high school diploma. She had an eighth grade education and had failed
       the GED test on two occasions.
¶ 25        The evidence presented at the arbitration hearing included a stipulation entered into
       between the parties. The stipulation arose because the claimant subpoenaed two hospital
       employees to testify at the hearing: the security department supervisor and the payroll
       coordinator. In order to “alleviate the necessity of those two individuals missing work,” the
       parties stipulated to two issues of fact to which the witnesses would have testified. The first
       stipulation was that the witnesses would testify that “ever since [the employer] has been
       providing [the claimant] light duty work, [the employer has] maintained her pay at her
       stationary engineer union pay rate, $23.61 per hour.” The second stipulation was that the
       witnesses would testify that, at the time of the hearing, the claimant was “working as a public
       safety officer” for the employer and that the employer’s “other public safety officers [were]
       presently paid between $8 and $10 per hour.”

                                                   -5-
¶ 26       Although the employer stipulated to the facts to which the witnesses would have testified,
       it objected to the relevancy of the testimony. The arbitrator ruled that the stipulated facts were
       relevant “only as far as [a section 8(d)(2)] award, but not relevant to any kind of wage loss
       because she doesn’t have a wage loss, at this time.” In response, the claimant made an “offer of
       proof” by requesting that the “facts be admitted for all purposes” and “[s]pecifically *** for a
       potential [section 8(d)(1)] or wage differential consideration or award.”
¶ 27       The claimant testified that she had a stationary engineer license issued by the City of
       Chicago but had no other professional licenses or certifications. She had never undergone any
       training as a security guard, did not possess a Permanent Employee Registration (PERC) card
       or a Firearm Owner Identification (FOID) card, did not have a license to carry a weapon, and
       was not licensed by the State of Illinois as a security guard.
¶ 28       The evidence presented at the arbitration hearing included a vocational assessment report
       prepared by a certified vocational rehabilitation counselor, Edward J. Rascati. Rascati
       concluded that, in the Chicago area, security guard positions usually pay between $9 and $11
       per hour and that the claimant’s earnings in excess of $23 per hour were not indicative of other
       security positions in the Chicago area. Rascati opined that the claimant’s vocational potential
       was limited by her lack of a GED and because her skills as a stationary engineer were no longer
       transferable due to her work restrictions. He concluded that, because of her restrictions and
       lack of a GED, she was at a “severe disadvantage” in the competitive job market. Rascati went
       as far as to conclude that “there is not presently a viable and stable labor market for [the
       claimant].” However, he believed that “if she were able to find an employer willing to hire her
       without a degree/GED,” then she might be suitable for employment as a cashier, gas station
       attendant, parking lot attendant, or central station monitor, positions that would pay between
       $8 and $9 per hour.
¶ 29       At the conclusion of the arbitration hearing, the arbitrator found that the claimant was
       unable to perform the required physical activities of her prior occupation of stationary
       engineer. However, the arbitrator also concluded that the claimant had not proven an
       impairment of earning capacity as a result of her physical incapacity. Therefore, he denied her
       request for a wage differential award. Specifically, the arbitrator found as follows:
                   “[The claimant] is presently not suffering any impairment of earnings as she
               continues to earn the same rate of pay that she would have been earning as a
               [s]tationary [e]ngineer. Nonetheless, she is incapacitated from pursuing other suitable
               occupations and as such significantly limits her ability to locate suitable employment in
               the labor market. As such, the [arbitrator] concludes that as a result of her October 25,
               2005, work injury, [the claimant] has sustained a 40% loss of use, man as a whole,
               pursuant to Section 8(d)(2) of the Act.”
¶ 30       The claimant and the employer both sought a review of the arbitrator’s decision before the
       Commission. The Commission originally scheduled oral arguments in the matter for April 5,
       2012, but the claimant’s attorney stated that he did not receive notice of the hearing. Therefore,
       the Commission rescheduled the arguments for a later date.
¶ 31       On April 16, 2012, the employer terminated the claimant’s employment. Eleven days later,
       her attorney filed an emergency motion to continue oral arguments before the Commission and
       to reopen the proofs before the arbitrator in order to present evidence of her employment
       termination. The claimant argued in the motion that her termination was relevant to her
       pending request for a wage differential award.

                                                   -6-
¶ 32       The Commission conducted a hearing on the motion to reopen proofs on May 8, 2012. On
       August 12, 2012, the Commission entered an order denying the claimant’s request to reopen
       proofs. In denying the motion, the Commission stated that “there is no ambiguity claimed in
       the record herein to warrant reopening the proofs.” The Commission also stated that, “other
       than the lay-off, there is no change in [the claimant’s] condition from the time of hearing to
       justify remanding the matter to re-open proofs.” The Commission added that, but-for the
       claimant’s attorney’s claim that he did not receive notice of the April 5, 2012, hearing, the case
       would have been heard and decided before the claimant’s “unfortunate lay-off.” The
       Commission further explained its ruling as follows:
                   “[The claimant] at hearing failed in their [sic] attempt to prove wage differential
               given [the claimant] was earning her same wages then working in security under
               permanent light duty restrictions. To remand this matter to the [a]rbitrator at this time
               in order to re-open proofs would give [the claimant] a second chance at proving wage
               differential while unjustly prejudicing [the employer]. The Review is still pending and
               oral arguments should proceed thereon for the Commission’s consideration and
               determination as to whether the award was appropriate or not. [The claimant’s] motion
               is herein denied and orders the matter to proceed for oral arguments under the pending
               Review.”
¶ 33       The matter proceeded to oral argument before the Commission. On November 5, 2012, the
       Commission entered an order affirming and adopting the arbitrator’s decision without further
       comment.
¶ 34       The claimant appealed the Commission’s decision to the circuit court and challenged the
       Commission’s award of benefits under section 8(d)(2) of the Act. In addition, she argued that
       the Commission abused its discretion by refusing to grant her motion to remand the case to the
       arbitrator to reopen the proofs and in limiting the purpose for the submission of the parties’
       factual stipulation concerning the wages earned by the employer’s public safety officers.
¶ 35       On judicial review, the circuit court held that the Commission’s award of section 8(d)(2)
       benefits was against the manifest weight of the evidence. The court remanded the case to the
       Commission for the determination of a wage differential award pursuant to section 8(d)(1) of
       the Act.
¶ 36       On remand, the Commission stated in its decision that it found no evidence in the record
       that warranted altering its prior decision. However, in compliance with the circuit court’s
       order, it modified its PPD award and granted the claimant a wage differential of $389.60 per
       week, from February 19, 2007, through the duration of her disability, under section 8(d)(1) of
       the Act. The Commission noted that the “wage differential represents 2/3 of the difference
       between the 23.61/hour [the claimant] would be able to earn in the full performance of her
       occupation as a [s]tationary [e]ngineer and the $9.00/hour she would be able to earn in some
       suitable alternative employment.”
¶ 37       The employer appealed the Commission’s decision on remand, and the circuit court
       entered a judgment confirming the decision. The employer now appeals the circuit court’s final
       judgment.




                                                   -7-
¶ 38                                            ANALYSIS
¶ 39        The employer does not dispute the Commission’s finding that the claimant has sustained a
       work-related permanent partial disability. Under the Act, when a claimant sustains a disability,
       an issue arises concerning what type of compensation she is entitled to receive, a wage
       differential award (section 8(d)(1)) or a percentage-of-the-person-as-a-whole award (section
       8(d)(2)). 820 ILCS 305/8(d) (West 2012); Gallianetti v. Industrial Comm’n, 315 Ill. App. 3d
721, 727, 734 N.E.2d 482, 487 (2000). The supreme court has expressed a preference for
       wage-differential awards. Gallianetti, 315 Ill. App. 3d at 727, 734 N.E.2d at 487 (citing
       General Electric Co. v. Industrial Comm’n, 89 Ill. 2d 432, 438, 433 N.E.2d 671, 674 (1982)).
       The purpose of a wage differential award under section 8(d)(1) is to compensate an injured
       claimant for her reduced earning capacity. Dawson v. Illinois Workers’ Compensation
       Comm’n, 382 Ill. App. 3d 581, 586, 888 N.E.2d 135, 139 (2008).
¶ 40        Section 8(d)(1) of the Act sets out the two requirements for a wage differential award.
       Under section 8(d)(1), an impaired worker is entitled to a wage differential award when (1) she
       is “partially incapacitated from pursuing [her] usual and customary line of employment” and
       (2) there is a “difference between the average amount which [she] would be able to earn in the
       full performance of [her] duties in the occupation in which [she] was engaged at the time of the
       accident and the average amount which [she] is earning or is able to earn in some suitable
       employment or business after the accident.” (Emphasis added.) 820 ILCS 305/8(d)(1) (West
       2012).
¶ 41        Alternatively, section 8(d)(2) of the Act provides for a PPD award based on a
       percentage-of-the-person-as-a-whole, rather than a wage differential, under three
       circumstances (only one of which is relevant in the present case): when the claimant’s injuries
       do not prevent her from pursuing the duties of her employment but she is disabled from
       pursuing other occupations or is otherwise physically impaired; when her “injuries partially
       incapacitate [her] from pursuing the duties of [her] usual and customary line of employment
       but do not result in an impairment of earning capacity”; or when the claimant having suffered
       an “impairment of earning capacity *** elects to waive [her] right to recover under [section
       8(d)(1)].” (Emphasis added.) 820 ILCS 305/8(d)(2) (West 2012).
¶ 42        When section 8(d)(1) is construed in conjunction with section 8(d)(2), it becomes clear that
       the crucial issue in the present case in determining which type of PPD award is appropriate is
       whether the claimant has suffered an impairment of her “earning capacity.” The employer does
       not dispute the Commission’s finding that the claimant is incapacitated from pursuing her
       “usual and customary line of employment.” Therefore, a percentage-of-the-person-as-a-whole
       award under section 8(d)(2) would be appropriate only if she has suffered no loss in her
       “earning capacity,” or having suffered a loss in “earning capacity,” she elected to waive her
       right to an award under section 8(d)(1). 820 ILCS 305/8(d)(2) (West 2012); Lenhart v. Illinois
       Workers’ Compensation Comm’n, 2015 IL App (3d) 130743WC, ¶ 48, 29 N.E.2d 648;
       Gallianetti, 315 Ill. App. 3d at 728, 734 N.E.2d at 488 (“the plain language of section 8(d)
       prohibits the Commission from awarding a percentage-of-the-person-as-a-whole award where
       the claimant has presented sufficient evidence to show a loss of earning capacity” (emphasis
       added)).
¶ 43        The claimant in the present case has not waived her right to a section 8(d)(1) award.
       Therefore, the linchpin factual issue in the present case is a determination of whether the


                                                   -8-
       claimant’s work-related injuries have resulted in an “impairment of earning capacity.” 820
       ILCS 305/8(d)(2) (West 2012).
¶ 44       The Commission in the present case did not evaluate the claimant’s “earning capacity.”
       Instead, the Commission simply looked at the claimant’s post-injury wages and denied her
       request for a wage differential award because “she does not have any wage loss, at this time.”
       This analysis is flawed. The supreme court has held that “[a]lthough wages are indicative of
       earning capacity, they are not necessarily dispositive.” Cassens Transport Co. v. Illinois
       Industrial Comm’n, 218 Ill. 2d 519, 531, 844 N.E.2d 414, 425 (2006). The test does not focus
       exclusively on the amount earned, but instead focuses on the capacity to earn. Id.
       “[P]ost-injury earnings and earning capacity are not synonymous” because other evidence can
       show that “the actual earnings do not fairly reflect claimant’s capacity.” 4 Arthur Larson &
       Lex K. Larson, Larson’s Workers’ Compensation Law § 81.03(1) (2015). For example,
       “[w]ages paid an injured employee out of sympathy, or in consideration of long service with
       the employer, clearly do not reflect his or her actual earning capacity *** [and should] be
       discounted accordingly.” 4 Arthur Larson & Lex K. Larson, Larson’s Workers’ Compensation
       Law § 81.06 (2015).
¶ 45       Therefore, whether the claimant has sustained an impairment of earning capacity cannot be
       determined by simply comparing pre- and post-injury income. The analysis requires
       consideration of other factors, including the nature of the post-injury employment in
       comparison to wages the claimant can earn in a competitive job market.
¶ 46       In the present case, the Commission did not conduct any analysis to determine whether the
       claimant’s post-injury wages reflected her true earning capacity in a competitive job market.
       On the contrary, at the arbitration hearing, the claimant attempted to present evidence that her
       income as a public safety officer was not a true representation of her earning capacity, but the
       Commission refused to consider the evidence. The claimant presented evidence, by way of the
       stipulation, that although she was earning $23.61 per hour as a safety officer for the employer,
       all of the employer’s other safety officers earned between $8 and $10 per hour. The
       Commission refused to admit this stipulation for purposes relevant to the claimant’s request for
       a wage differential award. It admitted the stipulation “only as far as [a section 8(d)(2)] award.”
¶ 47       We review evidentiary rulings made during the course of a workers’ compensation
       proceeding under the abuse of discretion standard. Greaney v. Industrial Comm’n, 358 Ill.
       App. 3d 1002, 1010, 832 N.E.2d 331, 340 (2005). An abuse of discretion occurs when no
       reasonable person would take the view adopted by the Commission. Hagemann v. Illinois
       Workers’ Compensation Comm’n, 399 Ill. App. 3d 197, 204, 941 N.E.2d 878, 884 (2010). In
       the present case, the Commission abused its discretion in limiting the admission of the
       stipulation.
¶ 48       The evidence presented at the arbitration hearing also included testimony that the claimant
       had only an eighth-grade education and that her job skills as a stationary engineer were not
       transferable because of her physical limitations. The only vocational expert who testified at the
       hearing, Rascati, offered an unrebutted opinion that the claimant might be able to procure entry
       level, unskilled employment as a cashier, gas station attendant, parking lot attendant, or central
       station monitor. In these positions, the claimant would earn between $8 and $9 per hour, far
       less than the $23.61 per hour the employer paid the claimant at the time of the hearing. The
       evidence presented at the hearing included testimony that the claimant did not actually meet
       the qualifications necessary to work as a public safety officer for the employer and that safety

                                                   -9-
       officers in the Chicago area, including all of the employer’s other safety officers, typically
       earned between $8 and $11 per hour. Rascati told the Commission in his report that the
       claimant’s earnings in excess of $23 per hour were not indicative of other security positions in
       the Chicago area.
¶ 49       Despite this evidence, the Commission concluded that the claimant’s earning capacity was
       unaffected by her work-related disability and based its decision entirely on the post-injury
       wages that the employer paid the claimant at the time of the hearing. Because the Commission
       failed to consider and analyze all of the evidence that is relevant to the claimant’s true earning
       capacity in the competitive job market, we must vacate the Commission’s PPD awards and
       remand for a proper hearing on the claimant’s request for a wage differential PPD award.
¶ 50       We acknowledge that the employer’s argument on appeal raises a competing concern, i.e.,
       that the Commission’s focus solely on the claimant’s post-injury income is proper because,
       otherwise, there is a danger that a person could be awarded a wage differential award while still
       earning the same wages. However, under the Act, the claimant is entitled to a wage differential
       award if there has been an impairment of her earning capacity, and, as noted above, the
       supreme court has held that income and capacity are not synonymous. Cassens Transport Co.,
218 Ill. 2d at 531, 844 N.E.2d at 425. Therefore, the Commission’s analysis cannot focus
       exclusively on a comparison of pre- and post-injury income when other evidence is offered
       that is relevant to the employee’s earning capacity in the competitive job market.
¶ 51       Furthermore, under the employer’s interpretation of the Act, an injured worker could be
       denied a wage differential award simply because the employer pays the injured worker an
       inflated wage in an employer-controlled job that does not otherwise exist in the labor market
       and which may be temporary in duration. If other employers would not hire the employee with
       her limitations at a comparable wage level, the post-injury wage cannot be considered an
       accurate reflection of the claimant’s earning capacity. Denying such a claimant a wage
       differential award undermines the purpose of such awards, which is to compensate the injured
       worker for her reduced earning capacity. Dawson, 382 Ill. App. 3d at 586, 888 N.E.2d at 139. It
       is essential for the Commission to consider all of the evidence relevant to the claimant’s actual
       earning capacity in the competitive job market in determining whether the claimant is entitled
       to a wage differential award.1 In the present case, because the Commission did not conduct the
       proper analysis and limited the admission of relevant evidence, we must vacate the
       Commission’s PPD awards and remand for further proceedings on this issue.
¶ 52       In remanding this case to the Commission for additional proceedings, we find the case of
       Smith v. Industrial Comm’n, 308 Ill. App. 3d 260, 719 N.E.2d 329 (1999), to be instructive. In
       that case, the claimant worked as a security supervisor officer, injured her shoulder in a
       work-related accident, and could no longer perform her job duties as a result of the accident.
       An arbitrator awarded the claimant PPD benefits based on a wage differential award under
       section 8(d)(1), but the Commission vacated that award and granted a PPD award under
       section 8(d)(2). Id. at 264, 719 N.E.2d at 332. On appeal, the court held that the Commission’s

           1
            Although this case involves a claim that the claimant’s wages were artificially inflated, we also
       note that an employer who believes that a claimant’s current earnings are artificially low should be
       allowed to present evidence that those earnings do not represent the claimant’s true earning capacity.
       Such evidence should be considered by the Commission to determine whether the claimant is entitled to
       a wage differential award and, if so, in what amount.

                                                    - 10 -
       finding that the claimant failed to prove a reduced earning capacity was against the manifest
       weight of the evidence. Therefore, the court reinstated the arbitrator’s wage differential award.
       Id. at 267-68, 719 N.E.2d at 335.
¶ 53        In Smith, the claimant earned $14.70 per hour in the year preceding her accident. After
       being off work for some time, she returned to work for the employer in a position within her
       impairment restrictions, earning $9.75 per hour, which was the same rate as other employees
       working in the same capacity and with the same seniority. However, the employer
       subsequently increased the claimant’s wage to $15 per hour and did not provide her with any
       reason for the wage increase. Id. at 266, 719 N.E.2d at 333-34. Her duties remained the same,
       and other employees working in the same capacity continued to earn $9.75 per hour. Id. at 266,
       719 N.E.2d at 334. The employer’s security manager “acknowledged that he might have been
       involved in conversations wherein claimant’s workers’ compensation supervisor told him to
       raise her wages due to the pending workers’ compensation case.” Id.
¶ 54        In determining whether a wage differential award was appropriate, the Commission in
       Smith made the same error as the Commission in the present case; it simply looked at the
       claimant’s wage at the time of the hearing and concluded that an award under section 8(d)(2)
       was more appropriate without considering any other factors relevant to the claimant’s true
       earning capacity. Id. On appeal, however, the court held that the $15 per hour that the claimant
       was being paid at the time of the hearing did not truly reflect what she was able to earn; the
       court stated that the employer artificially raised her wage above what is normally paid for the
       services she performed. Id. at 267, 719 N.E.2d at 334. The court held that the claimant’s actual
       earning capacity was the normal pay rate of $9.75 per hour. Id. The court further explained as
       follows:
                    “Here, although at the time of hearing claimant was being paid at the rate of her
                previous position as a security supervisory officer, we cannot ignore the fact that the
                arbitrator, the Commission, and the circuit court all recognized that the employer raised
                claimant’s wages in an attempt to avoid a [wage differential] award. This fact, in and of
                itself, supports a finding that claimant’s actual earning capacity was $9.75 per hour.
                We believe, therefore, that claimant proved impaired earning capacity, and as a result,
                the Commission’s decision not to affirm the arbitrator’s [wage differential] award was
                against the manifest weight of the evidence.” Id. at 267, 719 N.E.2d at 334-35.
¶ 55        In the present case, the record includes evidence that the employer paid the claimant to
       perform job duties that she was not qualified to perform and paid her a wage “above what is
       normally paid for such services.” See id. at 267, 719 N.E.2d at 334. The Commission did not
       consider this evidence but simply adopted the arbitrator’s incorrect conclusion that the
       evidence “was not relevant to any kind of wage loss because she does not have a wage loss, at
       this time.” For the reasons noted above, this evidence is relevant in analyzing the factual issue
       of whether the claimant has suffered an impairment to her earning capacity, which is the
       crucial issue in determining whether the claimant is entitled to a wage differential award.
¶ 56        The employer argues that Smith is distinguishable because, in Smith, there was evidence
       that the employer artificially raised the employee’s wage in an attempt to defeat the
       employee’s wage differential claim. We agree with the employer that, in contrast, in the
       present case, there is no evidence in the record to support a finding that the employer
       artificially inflated the claimant’s wages for the specific purpose of defeating her claim for a
       wage differential award. Nonetheless, this fact does not make Smith irrelevant to our analysis.

                                                   - 11 -
¶ 57        In Smith, the court’s task was to review the record to determine whether the claimant
       proved an impairment to her “earning capacity.” Id. at 267, 719 N.E.2d at 334-35 (“We believe
       *** that claimant proved impaired earning capacity, and as a result, the Commission’s
       decision not to affirm the arbitrator’s [wage differential] award was against the manifest
       weight of the evidence.” (Emphasis added.)). The court’s task was not to review the record to
       determine whether there was a basis to penalize the employer for its conduct. The court’s
       analysis in Smith focused on whether the wage that the employee earned at the time of the
       arbitration hearing accurately reflected her earning capacity. The facts in Smith included
       evidence that the employer artificially inflated the claimant’s wage in an attempt to avoid a
       wage differential award, and the court found that this fact was enough to conclude that the
       employee’s wages at the time of the hearing did not accurately reflect her earning capacity and
       that her actual earning capacity was $9.75 per hour.
¶ 58        In the present case, the Commission’s task is identical to its task in Smith. That task is to
       admit and consider all evidence relevant to the claimant’s earning capacity, including evidence
       relevant to the issue of whether the post-injury wage that the claimant earned at the time of the
       arbitration hearing accurately reflected her true earning capacity. Although the facts of the
       present case do not include evidence of an intentional effort on the part of the employer to
       defeat the claimant’s wage differential claim by manipulating her wage, the facts of the present
       case include other evidence relevant to determining whether $23.61 per hour accurately
       represents the claimant’s true earning potential in a competitive job market. The Commission
       erred in failing to consider this evidence.
¶ 59        In addition to Smith, cases from other jurisdictions support our analysis. In Allen v.
       Industrial Comm’n, 347 P.2d 710 (Ariz. 1959), a salesperson who was injured in a
       work-related accident returned to work after the accident. Id. at 711-12. His doctor testified
       that he could not work as efficiently as before the accident, and other evidence established that
       the employee would not be employed by other similar companies and that the employer would
       not have hired a person in the employee’s condition if not for the company’s policy to keep
       disabled workers on the job at the same pay. Id. at 712.
¶ 60        The Arizona Industrial Commission found that the employee suffered no loss of earning
       capacity because he was employed after his injury at no reduction in wages. Id. The Arizona
       Supreme Court reversed, holding that post-accident earnings were not the conclusive measure
       of earning capacity. Id. at 716. The court noted that other considerations must be factored to
       determine whether post-injury earnings exaggerated the injured worker’s earning capacity and
       were only temporary in nature. Id. The court noted that the only evidence in support of the
       Commission’s finding was the actual post-injury earnings. Id. at 717-18. The court concluded
       that the Commission erred in not evaluating the earnings in light of other relevant evidence,
       including the employer’s policy to retain injured workers at their previous wages. Id. The court
       concluded, “Thus, wages may reflect not the employee’s earning capacity in a competitive
       situation but rather a company policy which, if abrogated for any reason by the employer, will
       force the employee into a position where he will be unable, because of his injuries, to continue
       to earn such wages or secure equivalent employment.” Id. at 718.
¶ 61        In Peoples v. Cone Mills Corp., 342 S.E.2d 798, 806 (N.C. 1986), the Supreme Court of
       North Carolina highlighted the problem with blindly accepting an employer’s payment (or
       offer of payment) of post-injury wages as the measure of earning capacity without considering
       it in reference to the competitive job market. The court stated:

                                                   - 12 -
                   “The rationale behind the competitive measure of earning capacity is apparent. If
               an employee has no ability to earn wages competitively, the employee will be left with
               no income should the employee’s job be terminated. Termination of the employee
               would not necessarily signal a bad motive on the part of the employer. An employer
               facing a business decline reasonably could determine that continued retention of the
               employee was not feasible. The employee could also be dismissed for misconduct. The
               employer could, for reasons beyond its control, simply cease doing business.” Id.
       See also Magma Copper Co. v. Industrial Comm’n, 395 P.2d 616, 619 (Ariz. 1964) (“[T]he
       proper test in finding the loss of earning capacity is to determine as nearly as possible whether
       in a competitive labor market the subject in his injured condition can probably sell his services
       and for how much.”); Doles v. Industrial Comm’n, 810 P.2d 602, 604 (Ariz. Ct. App. 1991)
       (“Earning capacity *** cannot be accurately measured by make-work or sheltered work.”).
¶ 62       In the present case, it was the duty of the Commission to admit and factor all of the
       evidence concerning the nature of the claimant’s post-injury employment with the employer,
       not simply compare her pre- and post-injury wages. It was also the duty of the Commission to
       factor other evidence concerning positions available to the claimant in the competitive job
       market based on her restrictions and job skills and determine whether her disability has
       resulted in an impairment of earning capacity. The Commission did not do so. Therefore, we
       must remand this case for further hearings on the issue of the claimant’s request for a wage
       differential award, during which the Commission shall admit and consider all evidence
       relevant to the claimant’s actual earning capacity in the competitive job market.

¶ 63                                        CONCLUSION
¶ 64       For the foregoing reasons, we reverse the judgment of the circuit court entered on July 15,
       2014, that confirmed the Commission’s decision. We also vacate the Commission’s October
       21, 2013, PPD award on remand under section 8(d)(1), vacate the circuit court’s May 29, 2013,
       order remanding the case to the Commission with directions to enter a wage differential award
       under section 8(d)(1), vacate the Commission’s PPD award under section 8(d)(2) that was
       entered on November 5, 2012, and remand to the Commission for further proceedings
       consistent with this opinion.

¶ 65      Circuit court’s judgment reversed; circuit court’s remand order vacated; Commission’s
       decisions vacated, in part; cause remanded.




                                                  - 13 -